 

EXECUTIVE MANAGEMENT AGREEMENT







THIS AGREEMENT (the "Agreement") dated January 19, 2015 and effective as of
January 20, 2015 (the “Effective Date”), is entered into between Cannabis
Science, Inc., a Nevada Corporation, with its principal registered address of
6946 North Academy Blvd Suite B #254, Colorado Springs, Colorado 80918 USA and
email:  raymond@cannabisscience.com (the “Company” or “CBIS”) and Robert Kane
with address of 11525 Texarkanna Road, Peyton, CO 80831 USA and email:
 robert.kane@cannabisscience.com (hereinafter referred to as the “Executive”) in
connection with the provision of the Executive’s services to the Company.  The
Company and the Executive may be referred to herein as the "Parties" or each as
a "Party".




WHEREAS:




A.

The Company is in the business of developing, manufacturing, marketing, and
distributing legal cannabinoid-based and other products, particularly
pharmaceutical products, worldwide;


B.

The Executive is currently a director and officer of the Company with a
management agreement, and this Agreement will supersede the prior management
agreement with the Company.




C.

The Company wishes to engage the services of the Executive to serve as Director
and CFO, and additional roles already existing in the Company including
committees, subsidiaries and affiliates, using best efforts in the mission to
further the interests of the Company; and




D.

The Company and the Executive have agreed to enter into an executive management
agreement for their mutual benefit.




THIS AGREEMENT WITNESSES THAT in consideration of the premises and mutual
covenants contained in this Agreement and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound hereby, agree as follows:




1.

ENGAGEMENT AS EXECUTIVE




1.1

The Company, meant throughout this Agreement to mean the Company's governing
body or Board of Directors, hereby engages the Executive to continue to
undertake the duties and titles of Director and CFO, and various other positions
with committees, subsidiaries and affiliates as are already effective, and the
Executive agrees to exercise those powers on a best efforts basis on behalf of
the Company, (collectively the “Services”) and the Executive accepts such
engagement on the terms and conditions set forth in this Agreement.  The Parties
agree that this Agreement supersedes and replaces the prior agreements of the
parties, including the agreement dated November 14, 2013.




2.

TERM OF THIS AGREEMENT




2.1

The term of this Agreement shall begin as of the Effective Date and shall
continue for five (5) years or until terminated earlier pursuant to Sections 10,
11 and 12 herein (the “Term”).  Any renewal period for this Agreement shall be
at the sole discretion of the Company along with the renewal term including any
compensation for services during the renewal term.




3.

EXECUTIVE SERVICES




3.1

The Executive shall undertake and perform the duties and responsibilities
commonly associated with acting in the capacities of defined or listed in
Section 1.1.  The Executive agrees that his duties may be reasonably modified at
the Company’s and the Executive’s mutual agreement from time to time.

 

1

             


3.2

In providing the Services the Executive shall:

 * comply with all applicable local, state, provincial, national and federal
   statutes, laws and regulations;
 * not make any misrepresentation or omit to state any material fact which
   results in a misrepresentation regarding the business of the Company;
 * not disclose, release or publish any information regarding the Company
   without the prior written consent of the Company; and
 * not employ any person in any capacity, or contract for the purchase or rental
   of any service, article or material, nor make any commitment, agreement or
   obligation whereby the Company shall be required to pay any monies or other
   consideration without the Company's prior written consent as provided by the
   Company's Board of Directors.

4.

EXECUTIVE COMPENSATION




4.1

Fees.  As monthly compensation for the provision of the Services, the Company
shall pay the Executive or his assigns fifteen thousand dollars ($15,000.00) or
an equivalent dollar amount of Company S-8 free trading common shares to the
Executive, the choice of cash or S-8 shares to be at the sole discretion of the
Company and may at the Company's sole discretion make payments on a quarterly
basis rather than a monthly basis for administrative ease. In the event of
material non-payment, the Executive shall have the right to terminate the
Services pursuant to Section 12.




4.2

Shares.  As further compensation for the provision of the Services, the Company
shall pay to the Executive seven million (7,000,000) newly issued fully paid and
earned S-8 free-trading shares of Company common stock and to the Executive or
his assigns five million (5,000,000) newly issued fully paid and earned Rule 144
restricted shares of Company common stock, par value $0.001 per share, in the
month of January, 2015.   On or about each successive anniversary of the first
issuance for the duration of this Agreement. the Company shall pay to the
Executive two million five hundred thousand (2,500,000) newly issued fully paid
and earned S-8 free-trading shares of Company common stock and to the Executive
or his assigns three million (3,000,000) newly issued fully paid and earned Rule
144 restricted shares of Company common stock, par value $0.001 per share.

4.3

Options.  The Company commits to the establishment of an incentive options
program in the first two quarters of 2015 for its directors and officers, which
will include the Executive.






4.4

Performance Bonus. As further compensation based on job performance, product
development and branding, product sales, achievement of project or operational
milestones, the Company is committed to providing an additional bonus schedule
for the Executive on a semi-annual basis in the form of stock, options, or cash
payments at the discretion of the Company.




5.

EXECUTIVE EXPENSES AND DEVELOPMENT COSTS




5.1

The Parties agree that the Compensation hereunder shall be inclusive of any and
all fees or expenses incurred by the Executive on the Executive’s own behalf
pursuant to this Agreement including but not limited to the costs of rendering
the Services.  Notwithstanding the foregoing, the Company shall reimburse the
Executive for any bona fide expenses such as Company travel, lodging, meals and
events, and telephone incurred by the Executive on behalf of the Company in
connection with the provision of the Services provided that the Executive
submits to the Company an itemized written account of such expenses and
corresponding receipts of purchase in a form acceptable to the Company after the
Executive incurs such expenses.  However, the Company shall have no obligation
to reimburse the Executive for any single expense in excess of $5,000 or
$10,000.00 in the aggregate without the express prior written approval of the
Company’s Board of Directors.




6.

CONFIDENTIALITY




6.1

The Executive shall not disclose to any third party without the prior consent of
the Company any financial or business information concerning the business,
affairs, plans and programs of the Company its Directors, officers,
shareholders, employees, or Executives (the "Confidential Information").  The
Executive shall not be bound by the foregoing limitation in the event (i) the
Confidential Information is otherwise disseminated and becomes public
information or (ii) the Executive is required to disclose the Confidential
Informational pursuant to a subpoena or other judicial order.  As a material
inducement to the Company entering into this Agreement, the Executive shall, at
the Company’s request, execute a confidentiality and non-disclosure agreement in
a form mutually agreed upon by the Company and the Executive.




7.

GRANTS OF RIGHTS AND INSURANCE




7.1

 The Executive agrees that the results and proceeds of the Services under this
Agreement, although not created in an employment relationship, shall, for the
purpose of copyright only, be deemed a work made in the course of employment
under the Canadian law or a work-made-for-hire under the United States law and
all other comparable international intellectual property laws and conventions.
 All intellectual property rights and any other rights which the Executive may
have in and to any work, materials, or other results and proceeds of the
Services hereunder shall vest irrevocably and exclusively with the Company and
are otherwise hereby assigned to the Company as and when created.  The Executive
hereby waives any moral rights of authors or similar rights the Executive may
have in or to the results and proceeds of the consulting Services hereunder.




7.2

The Executive retains the right of prior approval of any public statements or
publications by the Company using the Executive's name, such as press releases
and website pages.


7.3

The Company shall have the right to apply for and take out, at the Company's
expense, life, health, accident, or other insurance covering the Executive, in
any amount the Company deems necessary to protect the Company's interest
hereunder.  The Executive shall not have any right, title, or interest in or to
such insurance.

 

2

             


8.  

REPRESENTATIONS AND WARRANTIES




8.1

The Executive represents, warrants and covenants to the Company as follows:




(a)

The Executive is not under any contractual or other restriction which is
inconsistent with the execution of this Agreement, the performance of the
Services hereunder or any other rights of the Company hereunder;




(b)

The Executive is not under any physical or mental disability that would hinder
the performance of her duties under this Agreement; and




(c)

The Company will provide and disclose all legal and commercial information to
the Executive that is necessary to perform Executive’s duties.




9.  

INDEMNIFICATION




9.1

Each Party shall indemnify and hold harmless the other Party, its partners,
financiers, parent, affiliated and related companies, and all of their
respective individual shareholders, directors, officers, employees, attorneys,
auditors, licensees and assigns from and against any claims, actions, losses and
expenses (including legal expenses) occasioned by any breach by the Party of any
representations and warranties contained in, or by any breach of any other
provision of, this Agreement by the Party.




10.

 NO OBLIGATION TO PROCEED.  




10.1

Nothing herein contained shall in any way obligate the Company to use the
Services hereunder or to exploit the results and proceeds of the Services
hereunder; provided that, upon the condition that the Executive is not in
material default of the terms and conditions hereof, nothing contained in this
section 10.1 shall relieve the Company of its obligation to deliver to the
Executive the Compensation.  All of the foregoing shall be subject to the other
terms and conditions of this Agreement (including, without limitation, the
Company’s right of termination, disability and default).




11.

RIGHT OF TERMINATION.  




11.1

The Company and the Executive shall each have the right to terminate this
Agreement at any time in its sole discretion by giving not less than one hundred
twenty (120) days' written notice consistent with Section 12 below. Upon
termination of this Agreement the Executive shall continue to work with the
Company to fulfill the obligations of this Agreement during the notice period
and this period will be paid for per terms of this Agreement.

.

12.

DEFAULT/BREACH




12.1

No act or omission of the Company hereunder shall constitute an event of default
or breach of this Agreement unless the Executive shall first notify the Company
in writing setting forth such alleged breach or default and the Company shall
cure said alleged breach or default within 10 days after receipt of such notice
(or commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  No act or omission
of the Executive hereunder shall constitute an event of default or breach of
this Agreement unless the Company shall first notify the Executive in writing
setting forth such alleged breach or default and the Executive shall cure said
alleged breach or default within 10 days after receipt of such notice (or
commence said cure within said ten days if the matter cannot be cured in ten
days, and shall diligently continue to complete said cure).  Either Party may
terminate the Agreement if there is an event of default or breach of this
Agreement that the other Party does not cure or attempt to cure pursuant to the
clear intent of this Section.




13.

COMPANY'S REMEDIES.  




13.1

The services to be rendered by the Executive hereunder and the rights and
privileges herein granted to the Company are of a special, unique, unusual,
extraordinary and intellectual character which gives them a peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law, it being understood and agreed that a breach by the Executive of
any of the provisions of this Agreement shall cause the Company irreparable
injury and damages.  The Executive expressly agrees that the Company shall be
entitled to seek injunctive and/or other equitable relief to prevent a breach
hereof the Executive.  Resort to such equitable relief, however, shall not be
construed as a waiver of any other rights or remedies which the Company may have
in the premises for damages or otherwise.




14.

INDEPENDENT CONTRACTORS.  




14.1 Nothing herein shall be construed as creating a partnership, joint venture,
or master-servant relationship between the Parties for any purpose whatsoever.
 Except as may be expressly provided herein, neither Party may be held
responsible for the acts either of omission or commission of the other Party,
and neither Party is authorized, or has the power, to obligate or bind the other
Party by contract, agreement, warranty, representation or otherwise in any
manner except by agreement the Company's Board of Directors.  It is expressly
understood that the legal relationship between the Parties is one of independent
contractors.




3

             





15.

MISCELLANEOUS PROVISIONS




(a)

Time.  Time is of the essence of this Agreement.




(b)

Presumption.  This Agreement or any section thereof shall not be construed
against any Party due to the fact that said Agreement or any section thereof was
drafted by said Party.




(c)

Titles and Captions.  All article, section and paragraph titles or captions
contained in this Agreement are for convenience only and shall not be deemed
part of the context nor affect the interpretation of this Agreement.




(d)

Further Action.  The Parties hereto shall execute and deliver all documents,
provide all information and take or forbear from all such action as may be
necessary or appropriate to achieve the purposes of this Agreement.




(e)

Savings Clause.  If any provision of this Agreement, or the application of such
provision to any person or circumstance, shall be held invalid, the remainder of
this Agreement, or the application of such provision to persons or circumstances
other than those as to which it is held invalid, shall not be affected thereby.




(f)

Assignment. The Company and the Executive may assign this Agreement only with
the prior written consent of the other Party.




(g)

Notices.  All notices required or permitted to be given under this Agreement
shall be given in writing and shall be delivered, either personally or by
express delivery service, and emailed to, the Party to be notified.  Notice to
each Party shall be deemed to have been duly given upon delivery, personally or
by courier, to the physical and email addresses of the other Party at that
Party's physical and email addresses provided on page one (1) of this Agreement,
which may be updated over time with at least ten days written notice, to the
other Party.  




(h)

Entire Agreement.  This Agreement contains the entire understanding and
agreement among the Parties.  There are no other agreements, conditions or
representations, oral or written, express or implied, with regard thereto.  This
Agreement may be amended only in writing signed by all Parties.  This Agreement
supersedes prior management and/or consulting agreements with the Company and
the Executive.




(i)

Waiver.  A delay or failure by any Party to exercise a right under this
Agreement, or a partial or single exercise of that right, shall not constitute a
waiver of that or any other right.




(j)

Counterparts.  This Agreement may be executed in duplicate counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.  Counterparts expressly may include electronic
counterparts with electronic signatures transmitted through electronic means.




(k)

Successors.  The provisions of this Agreement shall be binding upon all Parties,
their successors and permitted assigns.




(l)

Counsel.  The Parties expressly acknowledge that each has been advised to seek
separate counsel for advice in this matter and has been given a reasonable
opportunity to do so.


(m)

 Additional Provisions.  The Parties agree that the Executive shall serve as a
manager of the Company's affiliate, Michigan Green Technologies LLC.




[Signature Page Follows]




4

             




IN WITNESS WHEREOF, the Parties have duly executed and delivered this Agreement
as of the date first written above.










CANNABIS SCIENCE, INC.

 

Per: /s/ Raymond C. Dabney

________________________________________________

Raymond C. Dabney, President/CEO/Director/Co-Founder




Per: /s/ Chad S. Johnson

_____________________________________________________

Chad S. Johnson, Esq., COO/Director/Secretary/General Counsel










EXECUTIVE:

 

By:/s/  Robert J. Kane                            __

Robert Kane


 



5

             

